IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                           No. 02-40164
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                      Plaintiff-Appellee,

                                                 versus

ALAN ANDREW ABT, also known as Alan Abt,

                                                                                    Defendant-
Appellant.

                         --------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Eastern District of Texas
                                    USDC No. 1:00-CR-59-ALL
                         --------------------------------------------------------
                                           January 24, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Alan Andrew Abt appeals his conviction by a jury for being a felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). He argues that the district court erred in denying his motion

to suppress the evidence against him because the original traffic stop and subsequent search and




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
seizure violated his Fourth Amendment rights because they were based on insufficient information

to warrant such action. See Terry v. Ohio, 392 U.S. 1, 19-20 (1968).

       This incident began when a named informant provided the Polk County, Texas Sheriff’s Office

with detailed information concerning Abt, including that he was wanted in Arizona and would be

traveling on a particular route through Polk County. Prior to stopping Abt, the police independently

confirmed, via an NCIC computer records check, that Abt was a fugitive from the State of Arizona.

Based on the all of the information known to the officers at the time of the stop, the officers were

justified in stopping Abt. See United States v. Valadez, 267 F.3d 395, 397-98 (5th Cir. 2001).

Therefore, Abt has not demonstrated that the district court erred in denying his motion to suppress

the evidence. See Terry, 392 U.S. at 19-20.

       AFFIRMED.




                                                -2-